Title: To George Washington from James Morris, 17 December 1782
From: Morris, James
To: Washington, George


                        
                            
                            Sir
                            Litchfield 17th Decr 1782
                        
                        Agreeable to a Resolve of Congress of the 19th Novr last, (being one of the senior Officers) this signifies,
                            with the approbation of Your Excellency, my inclination of retiring from Service on the present derangement of the
                            Army.
                        
                            James Morris Capt.
                            in the 2nd Connect. Regt
                        
                    